Citation Nr: 1506382	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  04-25 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 17, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to October 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this matter for additional development in March 2007, April 2010, May 2012, and July 2013.


FINDINGS OF FACT

1.  For the period of the claim prior to January 17, 2012, the Veteran's combined rating for his service-connected disabilities was 40 percent from August 27, 2003 and 60 percent from December 12, 2010.   

2.  The Veteran's service-connected disabilities did not prevent him from obtaining and maintaining substantially gainful employment prior to January 17, 2012.


CONCLUSION OF LAW

The requirements for establishing entitlement to a TDIU prior to January 17, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In this case, VCAA notice was provided by letters dated in June 2005, May 2007, July 2010, and August 2010, all of which post-date the February 2004 rating decision.  However, the claim was readjudicated multiple times, with the last adjudication occurring in the April 2013 supplemental statements of the case.      See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service VA treatment records, private treatment records, and VA examination reports.

The Board notes that the actions requested in prior remands have been undertaken.  Specifically, the Agency of Original Jurisdiction (AOJ) has adjudicated the Veteran's pending claims, including a claim for service connection for ischemic heart disease (IHD) as required by the 2013 remand.  Additionally, the Veteran    has been afforded several VA examinations pertinent to the claim.  Furthermore, contrary to the January 2015 appellate brief, the July 2013 remand directives did not require the AOJ to readjudicate the claim for a TDIU (schedular or extraschedular) unless service connection for IHD was granted.  As the claim for IHD was denied, the AOJ was not required to readjudicate the claim for a TDIU.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining  such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  All necessary development     has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  

Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure          and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who  are unemployable by reason of service-connected disabilities, but who fail to meet the schedular percentage standards, the case should be submitted to the Director of Compensation and Pension Service for extraschedular consideration.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

For a veteran to prevail on a claim for a TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration should be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  Id. at 363.   

Following a careful review of the record, the Board finds that the preponderance of the evidence is against the claim for a TDIU prior to January 17, 2012.

The Board notes the Veteran filed his claim for a TDIU in August 2003.  A combined 100 percent schedular rating has been assigned effective January 17, 2012.  During the period prior to January 17, 2012, the Veteran did not meet the requirements for a TDIU on a schedular basis.  Specifically, the Veteran had a combined disability rating of 40 percent effective August 27, 2003 for diabetes and anxiety disorder.  From December 13, 2010, the Veteran had a combined rating of 60 percent based on a 50 percent rating for anxiety disorder, a 20 percent rating for diabetes mellitus, and a 10 percent rating for peripheral neuropathy of the left lower extremity.  As the Veteran did not have one service-connected disability rated as 60 percent disabling, or a combined rating of 70 percent disabling during the period prior to January 17, 2012, he did not meet the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

Moreover, the Board finds that referral for consideration of a TDIU on an extraschedular basis is not warranted, as the most probative evidence does not show that the Veteran was precluded from obtaining or maintaining gainful employment due to his service-connected disabilities prior to January 17, 2012.   In this regard, the Veteran's own reports do not support a finding that he was unemployable due to his service-connected disabilities.  While receiving VA treatment in December 2002 the Veteran reported losing "quite a few jobs because of drinking."  During a January 2004 examination the Veteran reported his ability to work with his hands making bird houses and model cars and that he had no problems sitting, walking, or doing house work.  Subsequently, while receiving VA treatment in August 2004 and September 2005, the Veteran indicated that he quit working due to stress and unspecified "physical limitations."  During a September 2009 examination the Veteran reported that he quit working as a mechanic due to non-service-connected leg pain.  

Additionally, during January and August 2011 examinations, the Veteran stated that he did not attribute his unemployment to his service-connected anxiety disorder (his highest rated disability prior to January 17, 2012).  Furthermore, during the August 2011 examination the Veteran reported that he stopped working as a mechanic due to non-service-connected back pain; that he assists with cooking, cleaning, and shopping; and that he continued to ride motorcycles regularly.  While the Veteran has reported that he stopped working due to fatigue and exhaustion, as indicated above, the Veteran has also frequently attributed his unemployment to non-service-connected disabilities and has indicated an ability to perform some level of physical work as indicated by his reports of cleaning, motorcycle riding, and handy work.

Further, the medical evidence does not reflect that the Veteran's service-connected disabilities rendered him unemployable prior to January 17, 2012.  An October 2010 examiner found that while the Veteran's diabetes did impair his ability to work due to fatigue and poor vision, it did not prevent him from performing      work that was sedentary or required minimum physical activity.  A January 2011 examiner found that the Veteran was employable despite the Veteran having retired for unspecified physical limitations.  Subsequently, an August 2011 examiner stated that the Veteran's service-connected anxiety had only a minimal impact on his ability to obtain employment.  The August 2011 examiner based her opinion on the Veteran's reports that he was primarily unable to work due to his nonservice-connected back, hip, and leg pain.  

A November 2011 examiner did opine that the Veteran's diabetic peripheral neuropathy impacted his ability to work as indicated by the Veteran's reports      that he retired due to loss of strength secondary to his diabetes.  Nevertheless,      the November 2011 examiner did not indicate that the Veteran was incapable of working, only that diabetic peripheral neuropathy "impacted" the Veteran's ability to work.  Further, the Veteran's report to the examiner that he retired due to loss of strength secondary to diabetes is not consistent with his earlier reports attributing inability to work due to nonservice connected conditions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board has considered the Veteran's employment history, and his education and vocational attainment.  Regarding his employment history, the Board notes that the Veteran reported during the August 2011 examination that he worked for 25     years as a mechanic and that he owned his own company.  During that examination, the Veteran also reported that he had attended school through the seventh grade (alternatively reported elsewhere as the sixth and eighth grade), was an average student, that his best subject was mechanics, and that his most difficult subject was reading.  The Veteran's enlistment record indicates he completed the eighth grade and had one year of high school.  The Board finds that the Veteran's lengthy employment history and ability to run his own business suggest the Veteran has sufficient skills for some forms of sedentary employment, notwithstanding a limited education.  

In sum, the most probative evidence shows that the Veteran's service-connected disabilities, when considered with his educational level and work history, did not preclude gainful employment prior to January 17, 2012.  Accordingly, referral for extraschedular consideration of a TDIU is not warranted, and the appeal is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU prior to January 17, 2012, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


